DETAILED ACTION
Disposition of Claims
Claims 1-13 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20210023203 A1, Published 01/28/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
It should be noted that, for applications examined under AIA , the foreign priority date is the effective filing date of the claimed invention if: 1) the foreign application supports the claimed invention 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology (e.g. “The disclosure relates…”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring virus (Porcine circovirus type 3 SG strain) without significantly more. The claim(s) recite compositions comprising Porcine circovirus (PCV) type 3 SG strains and PCV type 2 HH3 strains and methods of use thereof. This judicial exception is not integrated into a practical application because the viruses were isolated from naturally infected pigs and does not appear to be engineered in any way to have changed the sequence of said virus from what is found within nature (See e.g. ¶[0064-0067]).  Further, the claimed compositions do not add significantly more to the virus, as “carriers” are reasonably defined as including water, which would not alter the virus significantly.  Finally, the method of using is highly generic, and recited at a high level of generality that it reads upon natural infection. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the PCV 3 SG strain and PCV2 HH3 strain both appear to have been isolated from naturally infected pigs (see Example 1 starting at ¶[0064]) and said viruses were not engineered or altered in any way to change the claimed isolate from that which is found in nature.  Claiming in vitro passages as claimed in instant claims 3-5 impart any difference to the virus, as the type of cells in which the virus is passaged is not claimed, nor are the conditions of subculture noted.  Claiming methods with specific steps that do not read upon natural infection (e.g. delivery of the virus in a route that is not consistent with natural infection, delivery of an amount of virus not consistent with natural infection, or delivery of a non-naturally occurring composition (e.g. virus + adjuvant)) would aid in imparting patent eligibility to the claims.  


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Deposit of PCV3 SG strain and PCV2 HH3 strain in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112, because the strains would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.  Note that while the deposit appears to have been made with a recognized facility (CCTCC), the deposit does not satisfy the terms of 37 CFR 1.801- 37 CFR 1.809.  An affidavit or declaration according to one of the following two scenarios would clarify the deposit terms:
1)  If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 
	2)  If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
	(a)	during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;

	(c)	the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing  of a sample of the deposited material; 
	(d)	a viability statement in accordance with the provisions of 37 CFR 1.807; and
	(e)	the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10-11 contain the trademark/trade name MONTANIDE™.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific adjuvant 

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "adjuvant" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as an “adjuvant” is not claimed until instant claim 9.  Claim 11 is rejected for similar reasons.  

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the vaccine composition is to be “used” to prevent and/or treat porcine circovirus-related diseases.  It is suggested that minimally the claim be amended to read along the lines of the following:
“12.  A method for the prevention and/or treatment of porcine circovirus type 3 and/or porcine circovirus type 2 related diseases by administration of an effective amount of the vaccine composition of claim 1 to a subject.”

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 1 is drawn to a vaccine composition for treating porcine circovirus infection or for preventing disease associated with a porcine circovirus infection, wherein the vaccine composition comprises an immunogenic amount of porcine circovirus type 3 (PCV3) antigen, an immunogenic amount of porcine circovirus type 2 (PCV2) antigen and a pharmaceutically acceptable carrier.

Claim 12 is drawn to a method for preventing and/or treating diseases associated with porcine circovirus infection, comprising administration of an effective amount of the vaccine composition according to claim 1.  
Claim 13 is drawn to the method according to claim 12, wherein the diseases associated with porcine circovirus infection comprise postweaning multisystemic wasting syndrome, porcine dermatitis and nephropathy syndrome, reproductive disorders, and inflammatory responses to the heart and multiple systems.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et. al. (Chen R, Liu C, Zhang L.  CN 107854688 A, Priority 11/06/2017; hereafter “Chen”.)
The Prior Art
Chen teaches bivalent vaccine compositions that comprise antigens from PCV2 and PCV3 (entire document; see abstract; reference claim 1), wherein the composition comprises such carriers as instant claim 1).  Chen teaches said adjuvants may be aluminum hydroxide, ISA206, ISA760VG, or “Gel 01” (which is the same thing as MONTANIDE™ gel)(reference claims 3-5; instant claims 9-10).  Chen teaches the composition would be useful in methods of immunizing pigs without interference from the PCV2 and PCV3 antigens at a lower cost and less stressful experience to the animals (abstract; instant claim 12), and that PCV infection causes such things as postweaning multisystemic wasting syndrome (p. 2, “Background Technology”; instant claim 13).  
For at least these reasons, Chen teaches the limitations of instant claims 1, 9-10, and 12-13 and anticipates the instant invention.

Claim(s) 1-2 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et. al. (TIAN KEGONG, YUAN YUREN, LI XIANGDONG, YIN BO, XIAO YAN, LU ZHOU, HU DONGXUE, SUN JINZHONG, MO XIAOBING, ZHANG XUKE. WO2018233264A1, Priority 06/19/2017; hereafter “Tian”.)
The applied reference has at least one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The Prior Art
Tian teaches an immunogenic composition containing PCV2 and PCV2 antigens, wherein said compositions may comprise adjuvants (entire document; see abstract; reference claims 8-10; instant claim 1).  Tian teaches the adjuvant may be MONTANIDE™ gel and may be present at 10% V/V (reference claims 9-10; instant claims 9-11).  Tian teaches the composition would be useful to treat or prevent PCV-related disease, such as weaned piglet multisystemic wasting syndrome, porcine dermatitis instant claims 12-13).  Tian teaches the PCV2 antigen may be from the HH3 strain (Example 10) and the PCV3 antigen may be from the SG strain (Example 10; instant claim 2).  
Tian therefore teaches every aspect of instant claims 1-2 and 9-13, and anticipates the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tian and Chen as applied to claims 1-2 and 9-13 above, and further in view of Fenaux et. al. (Fenaux M, et. al. J Virol. 2004 Dec;78(24):13440-6.; hereafter “Fenaux”.)
The Prior Art
The teachings of Tian and Chen have been set forth supra.  While Tian teaches that PCV2 and PCV3 isolates for the use in vaccines would be passaged (Example 1, item 2), Tian does not provide an exact number as to the times said virus may be passaged.  Tian also teaches the use of only the Cap proteins from the virus, and not the use of inactivated virus.  Chen, however, teaches the use of inactivated PCV2 and PCV3, wherein the virus before inactivation was at least 3x10^5.5 TCID50, preferably 10^6 (reference claims 1-2).  Tian also teaches subculturing the virus, but appears to discuss harvesting the viral isolates after the 4th passage (Sect. 2.2.1-2.2.2).  While Tian and Chen teach the use of bivalent PCV2 and PCV3 vaccine compositions, and teach the culture of the viral isolates, neither teach the high number of viral passages of the instant claims.
The art is well-versed in the serial passaging of viruses, especially to determine if quasispecies from clinical isolates can be determined or if the passaging itself introduces mutations into the virus.  Fenaux teaches the serial passaging of PCV2, and teaches that over multiple serial passages (0, 30, 60, 90, and 120 passages) the virus remained highly stable with few noted mutations in the final virus, which has important implications in vaccine development as the virus appears to remain stable throughout in vitro passaging and that single amino acid mutations introduced during serial passaging can convert the virus to a more attenuated form (entire document; see abstract.)  Given the teachings of Tian and Chen, one of skill in the art would be motivated to study PCV3 isolates for use in vaccine compositions, and would know that serial passaging would be required to reproduce whole virus.  Given the teachings of Fenaux, one of skill in the art would note the stability of PCV in cell culture, and notes that the few amino acid changes introduced did not appear to affect the stability or infectivity of the PCV isolate.  Given the teachings of Chen, one of skill in the art would be motivated to generate as high of a concentration of virus as possible before inactivation, thus allowing a larger amount of immunogen in the composition, and would obviously be larger than 10^5 TCID50 as per the guidance of Chen.  Given the combined teachings instant claims 3-8, rendering these claims obvious in light of the prior art.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Tian and Chen in order to serially passage the PCV isolates, thereby generating more virus that could be studied and used for vaccine compositions.  One would have been motivated to do so, given the suggestion by Fenaux that serial passaging of PCV in cell culture was common and appeared to keep the genetic makeup of said viruses stable.  There would have been a reasonable expectation of success, given the knowledge that multiple high passages was known and performed in the art, as taught by Fenaux, and also given the knowledge that during these high passages few attenuating mutations appeared in the culture, as taught by Fenaux  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,869,919 in view of Tian (supra).  While both claimed inventions are drawn towards immunogenic compositions which comprise inactivated PCV3 antigen from strain SG and methods of using said compositions to vaccinate animals against PCV-related disease, the ‘919 claims do not specifically note the presence of an additional antigen, namely from PCV2 strain HH3.  However, given the teachings of Tian (supra), the addition of a PCV2 HH3 antigen to generate a bivalent vaccine composition would be an obvious modification to the monovalent composition of ‘919, as it is common in many vaccine settings, especially in veterinary settings, to include more than one antigen in a composition to ensure a broad immune response to protect from infection and disease.  Therefore, given the teachings of Tian, the instant claims are an obvious modification of the ‘919 claims. 



Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648